United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS           May 14, 2003
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                           No. 02-20860
                         Summary Calendar



EMILIO GONZALEZ-MONTERREY,

                                     Petitioner-Appellant,

versus

BUREAU OF IMMIGRATION AND
CUSTOMS ENFORCEMENT,

                                     Respondent-Appellee.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                         (H-01-CV-3014)
                      --------------------

Before DAVIS, WIENER, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Petitioner-Appellant Emilio Gonzalez-Monterrey (“Gonzalez”),

immigration detainee number A24787029, appeals the district court’s

denial of his 21 U.S.C. § 2241 habeas petition challenging the

right of the Immigration and Naturalization Service to detain him

indefinitely in light of the Supreme Court decision in Zadvydas v.

Davis, 533 U.S. 678 (2001).   Gonzalez is an excludable alien who is

a Cuban national.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     In Zadvydas, the Supreme Court set up a framework in which

a deportable alien could establish the unreasonableness of his

continued detention and obtain his release, albeit supervised, in a

habeas corpus proceeding under 28 U.S.C. § 2241.     533 U.S. at 701.

Gonzalez’s   argument   that   Zadvydas   should   apply   equally   to

excludable aliens like himself is foreclosed by our decision in

Rios v. INS, ___ F.3d ___ (5th Cir. Jan. 28, 2003, No. 02-40766),

2003 WL 734159 at *1.     Gonzalez’s petition is governed by our

holding in Gisbert v. U.S. Atty. Gen., 988 F.2d 1437, 1440-47 (5th

Cir.), amended by Gisbert v. U.S. Atty. Gen., 997 F.2d 1122 (5th

Cir. 1993), that there are no time limits on the detention of

excluded aliens who have been denied entry.        See Rios, 2003 WL

734159 at *1.    The district court did not err in denying the

petition.

AFFIRMED.